Citation Nr: 1218748	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. T.F.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1958 to April 1961 and from May 1963 to May 1966.  He died in May 2008.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in November 2010, when it was remanded for additional development.

The appellant testified before a Board hearing in August 2010.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this appeal in November 2010 for purposes including that of obtaining a VA medical opinion addressing essential medical questions in this case.  In December 2010, a VA medical opinion was obtained addressing those questions with critical determinations concerning whether certain pertinent diagnoses and etiological relationships are supported by the medical evidence of record.  However, the December 2010 VA medical opinion presents some pertinent confusion/contradiction in its wording, and fails to provide an adequate rationale to permit the Board to make a clear determination with regard to at least one essential question in this case.

First, however, the Board notes that the appellant's representative has made a significant new contention concerning the processing of the November 2010 Board remand.  The Board has given careful and thorough consideration of the concern raised.

In March 2012 written correspondence, the appellant's representative noted that following the preparation of the December 2010 VA medical opinion, "[t]he claimant responded to the AMC's Hupp notice with a November 30, 2011 signed [Form] 4142 authorizing the AMC to request Dr. Samuel Ong's treatment records."  The appellant's representative notes that the VA opinion provider "did not get the chance to review Dr. Ong's treatment records; as the AMC did not recover them until the very last part of 2011...."  The appellant's representative directs attention to "whether [the VA opinion provider]'s opinion on whether the veteran suffered from ischemic heart disease would be different in light of Dr. Ong's statement and treatment records" and requests remand for an updated VA medical opinion.

The Board has considered the contentions of the appellant's representative in this regard, and has attempted to specifically ascertain whether each of the records added to the claims-file is either new or a duplicate of a previously obtained document.  The picture of what evidence was available for the VA opinion provider's consideration is slightly unclear, including due to some updates of the claims-file being made out of chronological order.  However, after a complete re-review of the voluminous quantity of medical records submitted both before and after the December 2010 VA medical opinion, the Board has determined that all of the medical records submitted after the December 2010 VA medical opinion were duplicative of records previously submitted.  In this regard, the Board acknowledges that some of the newly submitted records are printed in a different format with a significantly different appearance, but nevertheless contain text that corresponds to records previously added to the claims-file.

However, given the voluminous nature of the pertinent set of medical records and the absence of an adequate rationale and discussion of the evidence in the December 2010 VA medical opinion, it is unclear whether the VA opinion provider contemplated the Veteran's documented heart problems (including myocardial infarction) when stating the significant conclusion that the Veteran "did not have diagnosis or symptoms consistent with ischemic heart disease nor did provided medical records indicate that he had treatment for ischemic heart disease."

The appellant claims entitlement to service connection for the cause of the Veteran's death and DIC benefits under the theory that the Veteran's death was a result of service-connected disabilities that substantially contributed to the Veteran's lengthy bedridden status and, in turn, caused his final decline and death.

Significantly, the record shows that the Veteran served in-country in Vietnam during the Vietnam War.  Also significantly, the record suggests that the Veteran was diagnosed with diabetes and with significant heart disease during his lifetime, both of which are suggested to have been potentially significant co-morbidities during the decline of his health in his final years.

The December 2010 VA medical opinion confirmed that the Veteran had type-II diabetes mellitus during his lifetime.  However, the December 2010 VA medical opinion made an unclear and inadequately explained conclusion that the Veteran did not have ischemic heart disease.

The concern regarding possible ischemic heart disease is raised by the fact that any such ischemic heart disease may be presumptively service-connected for this Veteran, who had service in Vietnam.  The medical evidence pertaining to the time of the Veteran's passing repeatedly documents heart abnormalities and even a myocardial infarction that reasonably suggest that ischemic heart disease may have been a significant co-morbidity in the Veteran's case.

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era between January 9, 1962 and May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases (now specifically including ischemic heart disease) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The regulations provide that ischemic heart disease includes, but is not limited to: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e); see also Diseases Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 53,202 (Aug. 31, 2010) (adding hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents).

As was already of record, but not discussed by the December 2010 VA opinion, the Veteran's medical records document that he suffered a myocardial infarction and had aortic stenosis among a number of other cardiac diagnoses (mentioned in multiple records, including private cardiologist Dr. Ong's March 2009 statement).  As the pertinent regulations specifically include myocardial infarction within the scope of heart pathologies considered "ischemic heart disease," the Board believes the December 2010 VA opinion's conclusion that the Veteran did not have diagnosis, treatment, or symptoms of ischemic heart disease requires some discussion of rationale addressing the evidence indicating myocardial infarction.

A May 2008 cardiac study presents a great number of medical findings concerning the Veteran's cardiac health around the time of his passing, including what appears to be a great number of abnormalities of various natures and significances.  The Board also observes, merely in passing, other records indicating substantial heart abnormalities and various other vascular (albeit not all necessarily cardiovascular) pathologies.  For example, an October 2002 medical report shows cardiovascular valvular disease, suggests "30% blockage in one carotid artery," and notes "mild bilateral cortid [sic] occlusive disease, more signif[icant] of L carotid system...."  The Board also observes that a May 2008 medical report indicates that an abnormality on a CT scan was "most probably related to ischemic etiology," although this comment directly concerned brain imaging and it is not clear whether or not the note may have any bearing upon a determination of the likelihood of ischemic heart disease.

The December 2010 VA medical opinion does not present an adequate discussion of rationale or discussion of the pertinent evidence to permit the Board to reconcile the conclusion that the Veteran did not have signs or diagnoses consistent with ischemic heart disease with the indications of record that appear to suggest the occurrence of myocardial infarction as well as various other cardiovascular and vascular pathologies.

Finally, the Board observes that there is some further lack of clarity presented in the December 2010 VA opinion's conclusory statement that:

There is no current evidence that ischemic heart disease, DM, Blindness in one eye, superficial scars[,] Cranial nerve paralysis, or the service connected neoplasm further contributed or contributed to his death in a meaningful manner, EG. if these conditions had not been present[,] it is highly unlikely that this veteran[']s death would not have similarly occurred.

This statement is confusingly worded, but further unclear because it appears to state that the Veteran's death would have similarly occurred even if ischemic heart disease hypothetically "had not been present."  However, as the VA opinion provider separately stated that the Veteran "did not have diagnosis or symptoms consistent with ischemic heart disease," it is unclear why he subsequently refers to the Veteran not having ischemic heart disease as a hypothetical scenario, and further confusing that this statement lists ischemic heart disease in a list of diagnoses that the Veteran is acknowledged to have actually had.  In light of the confusing wording and the lack of a clear discussion of rationale addressing the pertinent evidence suggesting pertinent heart disease, the Board believes that clarification is important to reaching an adequately informed decision in this appeal.

In summary, the December 2010 VA medical opinion (1) failed to adequately explain the conclusion regarding ischemic heart disease to reconcile the conclusion with the apparently contrary pertinent evidence of record (including evidence of myocardial infarction), and (2) contains confusing/contradictory statements making it unclear whether ischemic heart disease was considered in the conclusion concerning whether the Veteran's service-connected disabilities caused, contributed to, or hastened the Veteran's death.  A new clarification of the VA medical opinion is warranted at this time.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the author of the December 2010 VA opinion if available, otherwise forwarded to an appropriate medical specialist (a medical doctor) for an opinion to clarify whether it is at least as likely as not that the Veteran had ischemic heart disease.  The reviewing physician should explain the rationale for all opinions given.  The VA opinion provider should be sure to specifically discuss the evidence in the claims file indicating heart disease, including (a) the multiple items of documentation of a diagnosed myocardial infarction, (b) the May 2008 cardiac study with detailed findings regarding abnormalities in the Veteran's cardiac health,  and (c) the October 2002 medical report referring to cardiovascular valvular disease with "30% blockage in one carotid artery" and "mild bilateral cortid [sic] occlusive disease, more signif[icant] of L carotid system....").  The opinion provider should explain why it is the case, or is not the case, that the documented heart disease and myocardial infarction represents ischemic heart disease.  All opinions and conclusions expressed must be supported by a complete rationale in a report.

2.  After (or in connection with) completion of the above, the claims file should be forwarded to the author of the December 2010 VA opinion if available, otherwise forwarded to an appropriate medical specialist (a medical doctor) for an opinion to clarify whether it is at least as likely as not that the Veteran's service-connected disabilities, considered together, contributed to the Veteran's death.  The examiner should be informed that the Veteran's lung cancer diagnosis was service connected (although his other lung disabilities were not established to be necessarily service-connected).  The examiner should also be informed that the Veteran has been determined to have had type-II diabetes mellitus, and this diagnosis may be presumed to be connected to the Veteran's military service.  The examiner should be informed that if the Veteran has been determined to have had ischemic heart disease (as determined from the above remand instruction), then this diagnosis may be presumed to be connected to the Veteran's military service.

The physician should opine whether the Veteran's service-connected disabilities caused or contributed to cause the Veteran's death.  In determining whether the service- connected diagnoses contributed to the Veteran's death, the physician should be informed that they must contribute substantially or materially; that they combined to cause death; or that they aided or lent assistance to the production of death.  The physician should be informed that it is not sufficient to show that one or more casually shared in producing death, but rather it must be shown that there was a causal connection.  The reviewing physician should clearly explain the rationale for all opinions given.  All opinions and conclusions expressed must be supported by a complete rationale in a report.

3.  To avoid further remand, the RO/AMC should review the examination report(s) obtained and ensure that the requested findings and opinions have been reported, and that all opinions and conclusions expressed are supported by a complete rationale.

4.  After completion of the above and any other development which the RO/AMC may deem necessary, the RO/AMC should review the claims file (to include all additional evidence developed during the processing of this remand) and adjudicate the appellant's claims as appropriate.  If the claims on appeal remain denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


